Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,444,014. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 2, 15, and 21 is similar to that of the claimed limitations of U.S. Patent No. 9,444,014 as claimed in claim 1. Therefore, the claims are not patentably distinct from each other. 
The instant application:

2. A light emitting die, comprising: a solid state lighting structure including a first semiconductor material, a second semiconductor material, and an active region between the first and second semiconductor materials; a first electrode disposed on a surface of the first semiconductor material opposite the active region; and a second electrode extending through the first semiconductor material and the active region and having an end surface contacting the second semiconductor material.  













15. A light emitting die, comprising: a solid state lighting structure including a first semiconductor material, a second semiconductor material, and an active region between the first and second semiconductor materials; a first electrode disposed on a surface of the first semiconductor material opposite the active region; and a second electrode extending through the first semiconductor material and the active region and contacting a region of the second semiconductor material located partway through a thickness of the second semiconductor material.  









21. A light emitting die, comprising: a solid state lighting structure including a first semiconductor material, a second semiconductor material, and an active region between the first and second semiconductor materials; a first electrode disposed on a surface of the first semiconductor material opposite the active region; and a second electrode extending through the first electrode, the first semiconductor material and the active region and having an end surface in contact with a region of the second semiconductor material located partway through a thickness of the second semiconductor material.

U.S. Patent No. 9,444,014:                                        

1. A light emitting die, comprising: a first semiconductor material having a first surface; a second semiconductor material having a second surface facing away from the first surface of the first semiconductor material; an active region between the first and second semiconductor materials, wherein the first semiconductor material, the active region, and the second semiconductor material together have a stack thickness equal to a distance between the first and second surfaces; a first electrode in contact with the first surface of the first semiconductor material; a second electrode in contact with the second surface of the second semiconductor material, the second electrode being spaced apart from the first electrode by at least the stack thickness; and wherein a portion of the second electrode is exposed through the first semiconductor material, the active region, and the second semiconductor material.

1. A light emitting die, comprising: a first semiconductor material having a first surface; a second semiconductor material having a second surface facing away from the first surface of the first semiconductor material; an active region between the first and second semiconductor materials, wherein the first semiconductor material, the active region, and the second semiconductor material together have a stack thickness equal to a distance between the first and second surfaces; a first electrode in contact with the first surface of the first semiconductor material; a second electrode in contact with the second surface of the second semiconductor material, the second electrode being spaced apart from the first electrode by at least the stack thickness; and wherein a portion of the second electrode is exposed through the first semiconductor material, the active region, and the second semiconductor material.

1. A light emitting die, comprising: a first semiconductor material having a first surface; a second semiconductor material having a second surface facing away from the first surface of the first semiconductor material; an active region between the first and second semiconductor materials, wherein the first semiconductor material, the active region, and the second semiconductor material together have a stack thickness equal to a distance between the first and second surfaces; a first electrode in contact with the first surface of the first semiconductor material; a second electrode in contact with the second surface of the second semiconductor material, the second electrode being spaced apart from the first electrode by at least the stack thickness; and wherein a portion of the second electrode is exposed through the first semiconductor material, the active region, and the second semiconductor material.



Claims 2, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,000,456. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1 is similar to that of the claimed limitations of U.S. Patent No. 9,000,456 as claimed in claim 1. Therefore, the claims are not patentably distinct from each other. 
The instant application:

2. A light emitting die, comprising: a solid state lighting structure including a first semiconductor material, a second semiconductor material, and an active region between the first and second semiconductor materials; a first electrode disposed on a surface of the first semiconductor material opposite the active region; and a second electrode extending through the first semiconductor material and the active region and having an end surface contacting the second semiconductor material.  
5. The light emitting die of claim 2, wherein the second electrode is insulated from electrical contact with the first semiconductor material and the active region by a passivation material.  
6. The light emitting die of claim 5, wherein the passivation material includes a first region lining a sidewall of a first portion of the second electrode extending through the first semiconductor material and the activate region, and a second region extending over a surface of the first electrode opposite the first semiconductor material.  

 
U.S. Patent No. 9,000,456:

1. A light emitting device, comprising: a first semiconductor material; a second semiconductor material spaced apart from the first semiconductor material; an active region between the first and second semiconductor materials; an opening extending completely through the second semiconductor material and the active region and only a portion of the first semiconductor material; a passivation material having a first passivation portion lining a sidewall of the opening and a second passivation portion extending laterally relative to the first passivation portion external to the opening; a first electrode in the opening and adjacent the first passivation portion; and a second electrode external to the opening between the second semiconductor material and the second passivation portion of the passivation material, a portion of the second electrode being exposed through the first semiconductor material, the active region, and the second semiconductor material; and a non-conductive substrate proximate the second semiconductor material.



Allowable Subject Matter
Claim 3, 4, 7-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure CHOI et al. (US 2010/0096652) disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 19, 2022